DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Formal Matters
Applicant’s amendment and response dated 10/6/2021, which amended claims 1, 4, 5, 7, 8, 13, 15 and 16, has been entered into the record.  Claims 1, 4, 5, 7, 8, 13, 15, 16, 18-20, 22, 25, 27, 31, 34 and 35 are pending.  Claims 18-20, 22, 25, 27, 31, 34 and 35 have been withdrawn as being directed to a non-elected invention.  Claims 2, 3, 6, 9-12, 14, 17, 21, 23, 24, 26, 28-30, 32, 33, 36 and 37 were previously canceled.  Claims 1, 4, 5, 7, 8, 13, 15 and 16 have been examined on the merits.  References not included with this Office Action can be found in a prior Action.

Claim Rejection - Withdrawn 
The rejection to claims 1, 4, 5, 7, 8, 13, 15 and 16 under 35 U.S.C. 103 as being unpatentable over Hedrick (U.S. Patent No. 7,514,075; 2009), taken in view of Cooke (Cytotechnology, Vol. 56, pp. 71-79; 2008), Qian (U.S. PGPUB 2007/0269886; 2007), and Krafft (Analyst, Vol. 134, No. 6, pp. 1013-1248; 2009), has been withdrawn in view of Applicant’s claim amendment where the limitation concerning the extracellular matrix comprising poly L-ornithine is not taught within the art of record. 

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, 8, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick et al. (U.S. Patent No. 7,514,075; 2009; cited in the IDS dated 3/1/2017), taken in view of Cooke et al. (Cytotechnology, Vol. 56, pp. 71-79; 2008), Qian et al. (U.S. PGPUB 2007/0269886; 2007), Juurlink et al. (“Neural Cell Culture Techniques.” Cell Neurobiology Techniques; Neuromethods 33, pp. 53-102; 1999) and Krafft et al. (Analyst, Vol. 134, No. 6, pp. 1013-1248; 2009; of record).
Regarding claim 1, Hedrick teaches a system and method for concentrating cells from tissue, where the system includes an automated system for separating and concentrating regenerative cells by collecting cells in a chamber, processing cells in a 
Hedrick teaches that the various chambers are coupled together via one or more conduits (e.g., fluidly connected) such that fluids (e.g., media and gas) containing biological material may pass from one chamber to another in pathways (column 3, lines 28-33).  Hedrick specifically teaches that tissue is transferred to the collection chamber through conduits via a sealed entry port, where the tissue extraction step may also be part of the system (column 12, lines 39-67).  
Additionally, Hedrick teaches that the conduits and pumps may also comprise sensors to control and monitor fluid components and fluid levels, where valves, ports, and gaskets further maintain the system environment (column 11, lines 4-52).  
With regard to the claim limitation of an attached (i.e., coupled) humidity and temperature controller for controlling the humidity and temperature of the collection container, Hedrick teaches temperature control devices may be positioned to adjust the temperature of the material contained within one or more chambers of the system (column 12, lines 13-28).  Hedrick also teaches adjusting the temperature of the system which includes heating and a cooler, which would also inherently encompass a humidity adjustment based on a closed system (column 12, lines 13-18).  
In light of instant claim 1 indicating one controller controlling the humidity and temperature of the collection container, Hedrick’s controller will necessarily control the humidity along with the temperature of the container.  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent 
Further, with regard to claim 1, Hedrick teaches a separator in the collection chamber, or additional separation in the processing chamber, including filtration and centrifugation and/or combinations thereof (column 18, lines 22-31).  Hedrick teaches various chambers coupled together via one or more conduits (e.g., channels for cells; column 10, lines 37-49).  Hedrick also teaches that the processing chamber by way of conduits, where unwanted materials may be removed from the processing chamber (i.e., interpreted to mean outlets for two or more channels for the cells) in the same manner (column 39, lines 49-60).  In view of the above, the above teachings from Hedrick is interpreted as a fluidic device comprising a microfluid system.
Additionally, Hedrick also teaches that other physical energy devices in combination, are suggested (i.e., interpreted to mean including optical laser energy systems; column 15, lines 31-38).  Hedrick also teaches that the automated embodiments may be subject to the user’s preferences such that the process may be optimized (column 11, lines 36-41).  Hedrick further teaches that to obtain a homogenous regenerative cell population, any suitable method for separating and concentrating the cell type may be used, including both positive selection (selecting target cells), negative selection (selective removal of unwanted cells), or combinations thereof (column 28, lines 16-30).  
With regard to claim 1 and the control box, it is noted that the originally filed specification (page 28, line 20) indicates that a control box may electrically control any or all of the multiple mechanics.  In view of this, Hedrick teaches that one or more components of the system are automated and include an internal processing device and 
The partial and fully automated systems may include a processing device (e.g., microprocessor or personal computer) and associated software programs that provide the control logic for the system to operate and to automate one or more steps of the process based on user input (column 30, lines 33-37).  Hedrick also teaches that the software may also allow automation of steps such as controlling the ingress and egress of fluids and tissues along particular tubing paths by controlling pumps and valves of the system, controlling the proper sequence and/or direction of activation; detecting blockages with pressure sensors; mixing mechanisms, measuring the amount of tissue and/or fluid to be moved along a particular pathway using volumetric mechanisms; maintaining temperatures of the various components using heat control devices; and integrating the separation and concentration process with timing and software mechanisms (column 30, lines 54-64).  
It is additionally noted that with regard to the conditional element that the control box is configured to control the separator if the second chamber is ready, such a limitation has no effect on the structure of the system since as noted, Hedrick teaches that software may also allow automation of steps such as controlling the ingress and egress of fluids and tissues along particular tubing paths by controlling pumps and valves of the system, as well as controlling the proper sequence and/or direction of activation.
In light of the above, Hedrick teaches of a control box within the system.  

Further, Hedrick does not explicitly teach having a second chamber arranged between the fluidic device and the first chamber, or specifically utilizing lasers.
Regarding claims 1 and 5, where the internal surface of the collection container is coated with an extracellular matrix, Cooke teaches that many factors contribute to the creation and maintenance of a realistic environment for cell growth in vitro (e.g., the consistency of the growth medium, the addition of supplements, and the surface on which the cells grow; Abstract).  Cooke also teaches that the nature of the surface on which cells are cultured plays an important role in their ability to attach, proliferate, migrate and function (Abstract).  Components of the extracellular matrix (ECM) are often used to coat glass or plastic surfaces to enhance cell attachment in vitro (Abstract).  Cooke teaches that fragments of extracellular matrix (ECM) molecules can be immobilized on surfaces in order to mimic the effects seen by whole molecules (Abstract).  Cooke teaches that the adherence of cultured cells to alternative growth surfaces, surfaces coated with motifs from collagen I, collagen IV, fibronectin and laminin can mimic surfaces coated with the corresponding whole molecules (Abstract).  Adherence of cells can be controlled by modifying the hydropathic properties of the surface to either enhance or inhibit cell attachment (Abstract).  
Further, with regard to claims 1 and 5 and the extracellular matrix on the internal surface of the collection container, Qian teaches that an extracellular matrix (ECM) is a 
Qian teaches an improved extracellular matrix (ECM) coated culture surface for propagating stem cells, and for maintaining their self-renewal and pluripotency characteristics for extended periods of time in culture (paragraph 10).  Qian teaches a cell culture product including a substrate with an extracellular matrix coating where the coating is adsorbed or bound to at least one surface of the substrate in a minimal solution concentration sufficient to provide extracellular matrix proteins at a saturation level on the substrate surface (paragraph 11; i.e. the at least 1 surface is interpreted to encompass all surfaces, which is substantially all the internal surfaces).
Qian teaches culturing apparatuses, where an improved coated culture surface is provided for propagating cells, including stem cells, and maintaining their self-renewal and pluripotency characteristics for extended periods of time in culture (paragraph 24; claims 17-20).  Qian teaches a cell culture product including a substrate; and a coating thereon deposited from a coating solution, where the coating solution includes a mixture of extracellular matrix proteins and an aqueous solvent (paragraph 25).  The coating preferably includes a mixture of extracellular matrix proteins, where the coating includes a mixture of a laminin and at least one other extracellular matrix component (e.g., entactin and collagen IV; paragraph 26).  Non-limiting examples of useful extra-cellular matrix molecules include fibronectin, vitronectin, collagens, laminin, elastin, various proteoglycans, glycosaminoglycans, where the extra-cellular matrix components are 
Qian also teaches that the coating solutions used to prepare the cell culture products can include various components, which can affect the accessibility of growth factors in the coating to cells and/or which assist in cell adhesion and/or which affect the structure of the proteins in the coating.  A wide variety of other materials may be included in the coating on the substrate (e.g., antibodies, enzymes, receptors, growth factors, additional components of the extracellular matrix, cytokines, hormones and drugs; paragraph 57).  
Qian further teaches that substrates for conventional cell culture research and bioreactors include plastic, glass, micro porous filters, hollow fiber tubes or micro carrier beads (paragraph 58).   Qian teaches that the substrate/container may be made of any suitable material capable of allowing the extracellular matrix components to adsorb or bind to at least one surface of the substrate or container (paragraph 59).  Such materials may include porous or non-porous cellulose, polystyrene, polycarbonate, polytetrafluoroethylene, nylon, glass, polyethyleneterephthalate, polymethylpentane, polypropylene, polyethylene, silica-based materials, including glass containers and combinations thereof (paragraph 59).  Qian teaches that preferred substrate configurations/containers contemplated include multiwell plates, dishes (such as petri dishes), culture flasks, roller bottles, tubes, bioreactors and the like (paragraph 60).  
Juurlink teaches that tissue culture plastic ware (i.e., substratum) is composed of polystyrene that has been treated to promote cell adhesion and that the adhesive properties of the substratum may vary depending upon culture dish format (page 62, 
In view of the above, Cooke Qian and Juurlink teach that it was known in the art that to provide adequate adhesion properties to internal surfaces of cell culture apparatuses such as flasks, bioreactors (i.e., collection containers), ECM is bound to the surface of the substrate (i.e., substantially all of the internal surfaces of the collection container) in order to enhance stem cell attachment within the container so that the stem cells can properly propagate and maintain their self-renewal and pluripotency characteristics for extended periods of time in culture since it was known that the nature of the surface on which cells are cultured plays an important role in their ability to attach, proliferate, migrate and function.  Further, Cooke Qian and Juurlink teach that it was known in the art that to provide such adequate adhesion properties to internal surfaces of cell culture by utilizing known ECM components such as collagen and laminin, as well as poly-L-ornithine.
With regard to claim 1 and the second chamber arranged between the fluidic device and the first chamber, or specifically utilizing lasers, Krafft teaches Raman and CARS microspectroscopy of cells and tissues, where fiber-optic Raman probes may consist of an excitation fiber, an imaging fiber bundle, and collection fibers (page 1051, column 1, paragraph 2, to column 2, paragraph 1).  Krafft teaches that the laser may be 
A person of ordinary skill in the art would have been motivated to have utilized the system of Hedrick to have a humidity controller, and selected placing a second chamber between the fluidic device and the first chamber based on a design choice since Hedrick does teach transporting the regenerative cells via conduits to “additional chambers” or containers within the system or as part of any other system for the same purposes described (Hedrick, column 26, lines 57-67).  As noted above, Hedrick also teaches adjusting the temperature of the system which includes heating and cooler, which would also inherently encompass a humidity adjustment based on a closed system (column 12, lines 13-18; see the above paragraphs concerning MPEP § 2112 (II); expressly incorporated herein).  
A person of ordinary skill in the art would have been further motivated to have coated the interior surfaces of the coupled chambers of Hedrick (i.e., substantially coating the internal surfaces of the collection container and chambers) with ECM that comprises poly-L-ornithine (as well as collagen and laminin for claim 5) from Cooke, Qian and in vitro, and that culturing apparatuses (e.g., plastic or glass cell culture research apparatuses and bioreactors, including culture plates, petri dishes, culture flasks, roller bottles, tubes, bioreactors, etc.) with improved coated culture surfaces for propagating cells (including stem cells), and maintaining their self-renewal and pluripotency characteristics for extended periods of time in culture were known in the art.
A person of ordinary skill in the art would have also been motivated to have utilized the laser system from Krafft with Hedrick, since Krafft teaches the laser may be utilized as an optical tweezer (i.e., to hold and move large cells at will), where the laser trapping system may be readily incorporated into a microfluidic flow system for cell analysis, such as adipocytes isolated from fat tissues (Krafft, page 1051, column 1, paragraph 2, to column 2, paragraph 1).  A person of ordinary skill in the art also would have connected the laser to the at least one or more channels, since Hedrick teaches that other physical energy devices in combination, are suggested (e.g., interpreted to mean including optical laser energy systems; column 15, lines 31-38).  Hedrick also teaches that the automated embodiments may be subject to the user’s preferences such that the process may be optimized (column 11, lines 36-41). 
A person of ordinary skill in the art would have had a reasonable expectation of success in arranging the system of Hedrick to have the second chamber in between the first chamber and the fluidic device since the reference is designed to be modified for 
A person of ordinary skill in the art would have had a further reasonable expectation of success coating the interior surfaces of the coupled chambers of Hedrick (i.e., substantially coating the internal surfaces of the collection container and chambers) with ECM that comprises poly-L-ornithine (as well as collagen and laminin for claim 5) from Cooke, Qian and Juurlink since in doing so would provide an advantage to the Hedrick chambers by allowing adherent cell culture to be performed with known materials (ECM that comprises poly-L-ornithine, as well as collagen and laminin) that will substantially coat the internal surface within a cell culture container that is known to adhere cells to the ECM surface for propagating cells (including stem cells), as well as maintain the stem cells self-renewal and pluripotency characteristics for extended periods of time in culture. 
A person of ordinary skill in the art would also have had a reasonable expectation of success in utilizing a laser from Krafft with the system of Hedrick, since Hedrick teaches a system and device configurations for the separating and concentrating of regenerative cells from adipose tissue that are suitable for re-infusion into a subject, where the system and lasers of Krafft provide a specialized way to identify, separate, and select desired cells in real time (Krafft, page 1050, column 2, paragraph 2, to page 1051, column 1, paragraph 1; Hedrick, column 3, lines 21-33; column 3, lines 52-60, and column 7, lines 13-28).  
Regarding claim 4, Hedrick teaches a chamber for waste and output having controllable filter assemblies and conduits or tubing (column 32, lines 12-34).  

Regarding claim 7, Hedrick teaches having inlets for introducing saline and enzyme agents (column 15, lines 28-45).
Regarding claim 8, Hedrick teaches the tissue is agitated (i.e., dissociated) by placing a rotatable shaft (e.g., movable means) inside the chamber (column 15, lines 12-22).
Regarding claim 13, Hedrick teaches having pumps (i.e., interpreted as micropumps) and/or vents to move the composition through the system (column 17, lines 56-65).  With regard to the size of the pump (e.g., a micropump) it is noted that mere scaling up (or down) of a prior art process capable of being scaled up (or down) would not establish patentability in a claim to an old process so scaled MPEP § 2144.04 (IV)(A).
Regarding claim 15, Hedrick teaches the system includes a plurality of filters, where filters may be within a chamber of the system and different chambers may be comprised of different filters (column 11, lines 53-63).  Further, Hedrick teaches a temperature control device may be a heater which may adjust the temperature of any material passing through the system while transferred to an output bag (e.g., one or more containers for receiving target cells; column 12, lines 13-28; and column 23, lines 5-10).
Regarding claim 16, Hedrick teaches other physical energy devices in combination, are suggested (column 15, lines 31-38).  Further, Krafft teaches where the 
In view of the combined teachings from Hedrick, Cooke, Qian, Juurlink and Krafft for the above claims, with respect to the functional and/or intended use limitations (e.g., claim 1: “accommodating a tissue,” “for processing a tissue,” “outlet for transmitting the tissue,” “a plurality of channels for intraoperatively separating,” “a mixing channel section for removing,” “to receive the plurality of cells,” “configured to couple with at least one fiber of a fiber bundle and at least one detection fiber for intraoperatively interrogating,” etc.), it is noted that the patentability of an apparatus is based on its structure (see MPEP § 2114).  It is also noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  The limitations (see claim 1, as exemplified above) do not differentiate apparatus claims from the prior art.  See MPEP §§ 2114 and 2115.
In view of the combined teachings from Hedrick, Cooke, Qian, Juurlink and Krafft for the above claims, with respect to the functional and/or intended use limitations within Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969), which states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability of functioning in the intended manner.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments are moot in view of the new rejection, above.  It is further noted that after further search, review and consideration of the prior art, it was known, as exemplified above, that apparatuses in the cell culture/cell biology technical space utilize extracellular matrix that comprises poly-L-ornithine (as well as collagen and laminin) as part of well-known adherent cell line methods to effectively capture, then separate adherent cells from non-adherent cells and cell matter within a cell culture.
It is also noted that Applicant provided claim amendments based on functional and/or intended uses of the components within the claimed system.  The combined teachings from Hedrick, Cooke, Qian, Juurlink and Krafft provide for each of the structural 
Additionally, with respect to the functional and/or intended use limitations within the claims, it is noted that the patentability of an apparatus is based on its structure and that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim (MPEP §§ 2114 and 2115).  The limitations (see claim 1, as exemplified above) do not differentiate apparatus claims from the combined teachings from Hedrick, Cooke, Qian, Juurlink and Krafft (MPEP §§ 2114 and 2115).  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969), which states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability of functioning in the intended manner.

Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631